Citation Nr: 1118321	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  09-38 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma





THE ISSUE

Entitlement to service connection for melanoma.  





ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from July 1967 to April 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

Melanoma was not manifested during the Veteran's active service or until several years thereafter, and is not shown to be related to his service or to any event therein.  


CONCLUSION OF LAW

Service connection for melanoma is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of his claim.  A June 2008 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The letter also informed the Veteran of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.  

The Veteran's service treatment records, Social Security Administration (SSA) records, and pertinent postservice treatment records have been secured.  He has not identified any pertinent evidence that remains outstanding.  The RO did not seek a VA examination in this matter, and the Board finds that a VA "nexus" examination is not necessary.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) Whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain chronic diseases were manifested during an applicable postservice presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the United States Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. Ap. 79 (2006).  In this case, a VA examination is not necessary, as there is no evidence suggesting there may be a nexus between any current melanomas (first diagnosed many years after service) and the Veteran's active duty service.  VA's duty to assist is met.  Accordingly, the Board will address the merits of this claim.  

B. Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

For certain chronic diseases (including malignant tumors), service connection may be established on a presumptive basis if they are manifested to a degree of 10 percent within a specified period of time (one year for malignant tumors) following discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

To substantiate a claim of service connection, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Id.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The Veteran's STRs, including his March 1971 separation examination, are silent for complaints, findings, treatment, diagnosis relating to his skin (other than treatment for boils on his neck).  

The Veteran contends that while he was stationed at Barbers Point, Hawaii, he was overexposed to ultraviolet (UV) radiation washing aircrafts and working the flight line.  See June 2008 Veteran correspondence.  

A December 2003 St. John Medical Center private operative report noted the Veteran had a biopsy-proven melanoma of his left upper back, with a vertical depth of 7 millimeters.  Several lymph nodes were identified in the left axilla.  He underwent excision of the malignant melanoma of the left upper back and left axillary dissection.  

A March 2006 private treatment record from Dr. C.C. noted that a biopsy of a mass of the left axillary was consistent with metastatic melanoma.  

A May 2006 Dr. K.S. private operative report noted the Veteran underwent radical axillary dissection with axillary mass resection for a metastatic malignant melanoma of the left axilla.  A subsequent May 2006 Mercy Health Center private operative report noted the Veteran underwent closure of left axillary defect with pedicled left pectoralis major myocutaneous flap for an acquired open wound of the left axilla and for a melanoma.  

A November 2006 private treatment report from Dr. C.C. included a diagnosis of recurrent malignant melanoma and indicated the Veteran was doing fairly well. 

VA treatment records include a January 2009 notation that the Veteran was given a short course of chemotherapy following his axillary surgery, but he was not able to tolerate the treatment and it was discontinued after 4 to 6 weeks.  

In his April 2009 notice of disagreement (NOD), the Veteran reported that he never complained of sunburn during service because he had to work every day and because he had no idea what sunburn could cause.  He also stated that a VA dermatologist indicated his malignant melanoma was caused by his bad sunburn when he was younger.  

A June 2010 SSA disability determination sheet lists the primary diagnosis as malignant melanoma of the skin.  Underlying medical records note the diagnosis of melanoma and describe treatment; they do not discuss the etiology of the disease.

It is not in dispute that the Veteran was likely exposed to the sun during his service, to include while he was stationed in Hawaii.  However, his STRs are silent for any findings, treatment, or diagnosis pertaining to melanoma (or complaint, finding, or treatment for sunburn).  Furthermore, there is no evidence that melanoma was manifested in the first postservice year.  The Veteran does not allege otherwise; history noted in his postservice medical records reflects that malignant melanoma was first diagnosed in 2003, over 32 years after his separation  from service.  Consequently, service connection for malignant melanomas on the basis that such disability became manifest in service and persisted, or on a presumptive basis (under 38 U.S.C.A. § 1112) is not warranted.  Furthermore, postservice evaluation/treatment records provide no indication at all that his malignant melanomas may somehow be directly related to the Veteran's service.  The treatment records make no mention of the Veteran's service (to include VA treatment records).  

The Veteran is competent to establish by his own accounts (and the Board has no reason to question the accounts) that he was exposed to the sun during service and experienced sun burn.  However, he is not competent to establish by his own statements that malignant melanomas are (or may be) related to service (to include as due to sun exposure during service).  That is a complex medical question that requires medical expertise and is not capable of resolution through lay observation.  Jandreau, 492 F.3d at 1376.  He does not have medical training, and has not cited to any medical texts/treatises.  The Board notes that in the Veteran's April 2009 NOD he alleged that a VA treating dermatologist told him that his melanoma is due to sunburn when he was a youth.  VA treatment records have been secured, and were found to not include any comment regarding the etiology of the melanoma.  A layperson's account of what a physician said is too attenuated and unreliable to constitute medical evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1998).

In summary, the medical evidence shows that the Veteran has malignant melanomas that became manifest many years after his separation from service, and there is no competent evidence suggesting that they may somehow be related to his service.  In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim.  Accordingly, it must be denied.  


ORDER

Service connection for melanoma is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


